DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      JASON DINGMAN, individually, and JASON DINGMAN and
        AMY DINGMAN, as parents and natural guardians of
                 KAYLA DINGMAN, a minor,
                          Appellants,

                                     v.

    ALLO REALTY, INC., DIANA GOLDMAN, WILLIAM LOBRUTTO,
     TONYA M. VONKOMARNICKI and GUSCENIE BOSTON, JR.,
                           Appellees.

                               No. 4D17-1558

                               [April 5, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;    Janet    C.   Croom,     Judge;   L.T.    Case    No.
562014CA001607(RL).

   Annabel C. Majewski and Kielan Saborit Morera of Wasson &
Associates, Chartered, Miami, and Philip DeBerard, IV, Stuart, for
appellants.

   Robin A. Blanton of Robin A. Blanton, P.A., Vero Beach, for appellees
Diana Goldman and William Lobrutto.

   Houston S. Park, III, Andrew M. Feldman and Thomas E. Jablonski of
Klein Glasser Park & Lowe, P.L., West Palm Beach, for appellee Allo Realty,
Inc.

PER CURIAM.

   Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.